DETAILED ACTION

Response to Arguments 
Applicant’s arguments and amendments filed on 03/05/2021 with respect to claims 1-6 have been fully considered. Due to the current amendment to the Claims, the Objection to Claims is withdrawn. Due to the current amendment to the claims, the rejections under 35 U.S.C. 112(b) have been partially withdrawn. However, upon further consideration, the currently amended claims raise new issues, especially with the corrected velocity in the object, which are discussed with the applicant’s representative during an examiner initiated interview. To overcome the possible rejection under 35 U.S.C. 112 (b), examiner proposes amendments to the claims which are disclosed in the following “Examiner’s Amendment” section. Therefore, the rejections and objections addressed in the previous office action has been withdrawn, and with examiner amendment, claims 1-6 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Cameron Beddard on 3/11/2021.
The examiner's amendments are as follows:
(1)    Please amend Claim 1 as follows:

an ultrasonic sensor having a piezoelectric element that transmits and receives an ultrasonic wave; and
a control device that acquires a propagation time of a subject reflected wave reflected on a surface of a subject opposite to a side of the piezoelectric element,
wherein the ultrasonic sensor includes first and second plate portions which are arranged so as to contact either a surface of the piezoelectric element on a side of the subject or a surface of the piezoelectric element opposite to the side of the subject and are different in a thickness and/or a sound velocity, and
the control device acquires a propagation time of a first reflected wave reflected on a surface of the first plate portion opposite to the side of the piezoelectric element and a propagation time of a second reflected wave reflected on a surface of the second plate portion opposite to the side of the piezoelectric element, calculates a sound velocity of the first plate portion using the propagation time of the first reflected wave and a thickness of the first plate portion, corrects the sound velocity of the subject and acquires a sound velocity of the second plate portion based on the calculated sound velocity of the first plate portion, and calibrates a start point of the propagation time of the subject reflected wave based on the propagation time of the second reflected wave, a thickness of the second plate portion, and the sound velocity of the second plate portion[[.]]; and 
calculates a thickness of the subject based on the propagation time of the subject reflected wave and the corrected sound velocity of the subject.
Allowable Subject Matter
Claims 1-6 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
With regard to Claim 1, the prior arts of the record do not teach or fairly suggest an ultrasonic inspection system comprising, in combination with the other recited elements, 
the control device acquires a propagation time of a first reflected wave reflected on a surface of the first plate portion opposite to the side of the piezoelectric element and a propagation time of a second reflected wave reflected on a surface of the second plate portion opposite to the side of the piezoelectric element, calculates a sound velocity of the first plate portion using the propagation time of the first reflected wave and a thickness of the first plate portion, corrects the sound velocity of the subject and acquires a sound velocity of the second plate portion based on the calculated sound velocity of the first plate portion, and calibrates a start point of the propagation time of the subject reflected wave based on the propagation time of the second reflected wave, a thickness of the second plate portion, and the sound velocity of the second plate portion; and calculates a thickness of the subject based on the propagation time of the subject reflected wave and the corrected sound velocity of the subject.

Claims 2-6 are allowed by virtue of their dependence from Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861